Title: Abigail Adams to Elizabeth Cranch, 5 September 1784
From: Adams, Abigail
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



My dear Betsy
Auteuil Sepbr. 5 1784

I am situated at a small desk in an appartment about 2 thirds as large as your own little Chamber; this appartment opens into my lodging Chamber which is handsome and commodious, and is upon a range with 6 or 7 others all of which look into the Garden. My Chamber is hung with a rich India patch, the bed, Chairs and window curtains of the same, which is very fashionable in this Country, two handsome Beaureaus, with marble tops make up the furniture, which wants only the addition of a carpet to give it all, the air of Elegance, but in lieu of this is a tile floor, in the shape of Mrs. Quincys carpet, with the red much worn of and defaced, the dust of which you may suppose not very favourable to a long train. But since I came we have been at the expence of having several of the floors new painted. This is done with Spanish brown and glew afterward with melted wax, and then rubbed with a hard Brush; upon which a Man sets his foot and with his Arms a kimbow striped to his Shirt, goes driveing round your room. This Man is called a Frotteurer, and is a Servant kept on purpose for the Buisness. There are some floors of wood which resemble our black walnut, these are made of small strips of wood about six inches wide, and placed on Squares; which are rubbed with wax, and Brushes in the same manner I have before discribed: water is an article spairingly used. I procured a woman when I first came, (for the house was excessive dirty), to assist Ester in cleaning. I desired her to wash up the dinning room floor, which is stone made in the same shape of the tile, so she turnd a pail of water down and took a house Brush and swept it out. You would think yourself poisoned, untill time reconciled you to it.
I have however got this place to look more like neatness than any thing I have yet seen. What a contrast this to the Hague? The Garden Betsy! let me take a look at it. It is delightfull, such a Beautifull collection of flowers all in Bloom, so sweetly arranged with rows of orange Trees, and china vases of flowers. Why you would be in raptures. It is square and contains about 5 acres of land, about a 3d. of the Garden is laid out in oblongs, octagons, circles &c. filled with flowers; upon each side are spacious walks with rows of orange trees and pots of flowers, then a small walk, and a wall coverd with grape vines; in the middle of the Garden a fountain of water in a circle walled; about 2 foot, and a thin circle of fence painted Green, in the midst of which are two little images carved in Stone. Upon each Side, and at a proper distance, are two small alcoves filled with curious plants exoticks; and round these are placed pots of flowers which have a most agreable appearence, then a small open chineess fence coverd with grape vines, and wall fruit incloses 2 Spots upon each side, which contains vegetables surrounded by orange trees; which prevents your view of them untill you walk to them: at the bottom of the Garden are a number of Trees, the Branches of which unite and form Beautifull Arbours, the tops of the Trees cut all even enough to walk upon them, and look as I set now at the window like one continued tree through the whole range. There is a little summer house coverd by this thicket, Beautifull in ruins, 2 large alcoves in which are two statues terminate the view; the windows to all the apartments in the house are rather Glass doors, reaching from the Top to the bottom, and opening in the middle; give one a full and extensive view of the Garden. This is a Beautifull climate, soft and serene and temperate, but Paris you must not ask me how I like it—because I am going to tell you of the pretty little appartment next to this in which I am writing; why my dear you cannot turn yourself in it without being multiplied 20 times. Now that I do not like; for being rather clumsy and by no means an elegant figure, I hate to have it so often repeated to me. This room is about ten or 12 foot large, is 8 cornerd and panneld with looking Glasses, a red and white india patch with pretty borders encompasses it: low back stuft chairs with Garlands of flowers incircleing them adorn this little chamber, festoons of flowers are round all the Glasses, a Lusture hangs from the cealing adornd with flowers, a Beautifull Soffa is placed in a kind of alcove with pillows and cushings in abundance the use of which I have not yet investigated. In the top of this alcove over the Soffa in the cealing is an other Glass, here is a Beautifull chimny peice with an elegant painting of Rural Life in a country farm house, lads and lasses jovial and happy. This little apartment opens in to your cousins bed Chamber. It has a most pleasing view of the Garden, and it is that view which always brings my dear Betsy to my mind, and makes me long for her to enjoy the delights of it with me; in this appartment I sit and sew, whilst your uncle is engaged at Passy where the present negotiations are carried on, and your cousin John in his appartment translating lattin, your cousin Nabby in her chamber writing, in which she employs most of her time: she has been twice at the opera with her Brother, of which I suppose she will write you an account. The present owner of this House and the Builder of it, is a M. le Comte de Rouhaut. He married young to a widow worth 1,800,000 Livres per annum, 80,000 £ Sterling, which in the course of a few years they so Effectually dissipated, that they had not 100,000 £ Sterling remaining. They have been since that seperated. By some inheritances and legacies the count is now worth about a 100,000 livres a year and the Countess 75,000. They have a Theatre in this house now gone to decay, where for 8 years together they play’d Comedies and tragedies twice a week, and gave entertainments at the same time which cost them 200 £ Sterling every time, they entertaind between 4 and 5 hundred persons at a time. The looking Glasses in this house I have been informd cost 300 thousand liveres. Under this Chamber which I have discribed to you is a room of the same bigness in which is an elegant Bathing convenience let into the floor and the room is encompassed with more Glass than the Chamber, the ceiling being intirely glass. Here too is a Soffa surrounded with curtains.
Luxury and folly are strong and characteristick traits of the Builder. There are appartments of every kind in this House, many of which I have never yet enterd.
Those for which I have a use are calculated for the ordinary purposes of Life, and further I seek not to know.
Write to me my dear Girl and tell me every thing about my dear Friends and country. Remember me to your Brother, to your sister I will write, to Mr. Tyler I hope to be able to send at least a few lines. Tis very expensive sending letters by the post, I must look for private opportunities to London. Adieu I hear the carriage; your uncle is come. I go to hasten tea of which he is still fond: yours sincerely

AA

